



Exhibit 10.25
WARRIOR MET COAL, INC.
2017 EQUITY INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT


This DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), made as
of __________ (the “Grant Date”), is by and between Warrior Met Coal, Inc. (the
“Company”) and _______________ (the “Participant”).


WITNESSETH:


WHEREAS, the Company has established the Warrior Met Coal, Inc. 2017 Equity
Incentive Plan (as it may be amended, the “Plan”);


WHEREAS, the Participant serves as a member of the Company’s Board of Directors
(the “Board”); and


WHEREAS, the Company desires to provide the Participant with an opportunity to
share in the long-term growth and value creation of the Company by granting the
Participant an award pursuant to Section 9 of the Plan and subject to the terms
and conditions set forth in this Agreement and the Plan.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:


1.    Grant of Restricted Stock Units.


(a)Subject to the terms, conditions and restrictions set forth herein, the
Company hereby grants to the Participant ________ restricted stock units
(“RSUs”) as of the Grant Date. The RSUs are granted pursuant to the Plan and
will be subject to the terms of the Plan and this Agreement. Capitalized terms
used but not otherwise defined in this Agreement shall have the meanings
ascribed to such terms in the Plan.


(b)Subject to the terms of the Plan, including without limitation Section 12 of
the Plan, each RSU constitutes the right of the Participant to receive one share
of Common Stock on the Settlement Date (as defined below), subject to the
settlement and other terms and conditions set forth in this Agreement.


(c)The Company shall establish and maintain an RSU bookkeeping account for the
Participant (the “Account”), and the Account shall be credited with the number
of RSUs granted to the Participant. The Participant’s interest in the Account
shall be that of a general, unsecured creditor of the Company.


2.    Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the RSUs are that they will be forfeited by the Participant and
all of the Participant’s rights to such RSUs shall immediately terminate without
any payment or consideration by the Company, in the event of any sale,
assignment, transfer, hypothecation, pledge or other alienation of such RSUs
made or attempted, whether voluntary or involuntary, and if involuntary whether
by process of law in any civil or criminal suit, action or proceeding, whether
in the nature of an insolvency or bankruptcy proceeding or otherwise, by the
Participant without the written consent of the Committee.


3.    Vesting; Settlement.


(a)The RSUs subject to this award shall vest in three equal annual installments
on each of the first three anniversaries of the Grant Date; provided, that,
except as otherwise provided below, the Participant’s continuing service as a
member of the Board has not terminated prior to the relevant vesting date(s). In
the event of the termination of the Participant’s continuing service as a member
of the Board for any reason other than death or disability prior to the third
anniversary of the Grant Date, any RSUs held by the Participant that have not
vested as of the date of such termination shall be forfeited without payment of
any consideration.


(b)In the event of the termination of the Participant’s continuing service as a
member of the Board as a result of the Participant’s death or disability prior
to the third anniversary of the Grant Date, the Participant will become vested
in a pro rata portion of the unvested RSUs, with such pro rata portion
calculated by multiplying the number of RSUs that would have vested on the next
vesting date had the Participant’s service not terminated prior to such vesting
date by a fraction, the numerator of which equals the number of days that the
Participant provided continuing service since the prior vesting date and the
denominator of which shall be 365. The Company shall issue the pro rata portion
of the vested RSUs in accordance with the timing specified in Section 3(c)
below.





--------------------------------------------------------------------------------





(c)Vested RSUs will be settled in shares of Common Stock. The RSUs shall be
settled within ten (10) days following the applicable vesting date of the RSUs
(the “Settlement Date”). Upon the issuance of the shares to the Participant, the
corresponding RSUs shall cease to be credited to the Account.


4.    Rights as a Shareholder; Dividend Equivalents.


(a)Unless and until the RSUs become settled in shares of Common Stock in
accordance with Section 3 above, the Participant shall have no rights as a
shareholder relating thereto. On the Settlement Date, the Participant shall
become the record owner of the shares of Common Stock issued in respect of the
vested RSUs, and as record owner shall be entitled to all rights of a
shareholder of the Company.


(b)If the Company pays a cash dividend on its shares of Common Stock for which
the record date (for purposes of this Agreement, the “record date” is the date
on which holders of record are determined for purposes of paying the cash
dividend on shares of Common Stock) occurs after the Grant Date but prior to a
Settlement Date, the Participant shall receive a lump sum cash payment on such
Settlement Date equal to the aggregate amount of the cash dividend paid by the
Company on a single share of Common Stock multiplied by the number of RSUs that
will vest on the next vesting date following the applicable record date.


5.    Taxes.


(a)The Participant acknowledges his or her status as an independent contractor
of the Company and agrees to bear sole responsibility for payment of any and all
federal, state and local income, employment, social security, workers’
compensation insurance, unemployment insurance and any other taxes relating in
any way to the award of RSUs or the settlement thereof hereunder.


(b)The Participant acknowledges and agrees that none of the Board, the
Committee, the Company or any of its Affiliates have made any representation or
warranty as to the tax consequences to the Participant as a result of the
receipt of the RSUs. The Participant represents that he or she is in no manner
relying on the Board, the Committee, the Company or any of its Affiliates or any
of their respective managers, directors, officers, employees or authorized
representatives (including without limitation attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences. The
Participant represents that he or she has consulted with any tax consultants
that the Participant deems advisable in connection with the issuance of the
RSUs.


6.    Compliance with Law. Notwithstanding any of the provisions hereof, the
Participant hereby agrees that the Company will not be obligated to issue or
transfer any shares of Common Stock to the Participant hereunder, if the
issuance or transfer of such shares of Common Stock shall constitute a violation
by the Participant or the Company of any provisions of any law or regulation of
any governmental authority. Any determination hereunder by the Committee shall
be final, binding and conclusive.


7.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed or delivered to the party for whom it
is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to him or her at his or her address as recorded in the records of
the Company.


8.    Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.


9.    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.


10.    Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Participant hereby acknowledges receiving a copy of the Plan.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, this Agreement shall govern and
control.


11.    Section 409A. Notwithstanding any other provision of this Agreement to
the contrary, this Agreement and the payment(s) hereunder are intended to comply
with or be exempt from Section 409A of the Code and the regulations and other
guidance published thereunder (collectively, “Section 409A”), and shall at all
times be interpreted and administered in accordance with such intent. In no
event will the Company or its Affiliates or any of their respective employees,
directors, officers, agents, representatives, attorneys, equityholders,
principals, partners, members, managers or affiliates have any liability for any
failure of this Agreement





--------------------------------------------------------------------------------





to satisfy the requirements of, or be exempt from, Section 409A, and such
parties do not guarantee that this Agreement complies with, or is exempt from,
Section 409A. The Participant acknowledges and agrees that the Participant shall
not have any right to designate, directly or indirectly, the time of payment of
any amount payable hereunder.


12.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant.


13.    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
written or oral agreements or understandings between the parties with respect to
such subject matter.


14.    No Right to Continued Service. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
to terminate the Participant’s service at any time and for any reason or no
reason.


15.    Severability. Every provision of this Agreement is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.


16.    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation of
construction, and shall not constitute a part of this Agreement.


17.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Facsimile, PDF and
other electronic copies of the parties’ signatures shall have the same force and
effect as original signatures.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


 
WARRIOR MET COAL, INC.
 
By: _______________________
Name: Walter J. Scheller, III
Title: Chief Executive Officer
 
PARTICIPANT
 
By: _______________________
Name: _______________________








